MEMORANDUM **
Kareem Brown, a California state prisoner, appeals pro se the district court’s *106summary judgment for defendants in his 42 U.S.C. § 1983 action alleging that prison officials used excessive force against him while transporting him from administrative segregation to the showers. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review de novo, Barnett v. Centoni, 31 F.3d 813, 815 (9th Cir.1994) (per curiam), and we affirm.
The district court properly granted summary judgment for defendants on qualified immunity grounds because Brown failed to raise a genuine issue of material fact as to whether the defendants’ use of force to restore discipline and transport Brown from administrative segregation to the shower area was excessive. See Saucier v. Katz, 533 U.S. 194, 201, 121 S.Ct. 2151, 150 L.Ed.2d 272 (2001).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.